Citation Nr: 0611339	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  04-21 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial disability rating greater than 40 
percent for hepatitis C.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel





INTRODUCTION

The veteran had active service from November 1976 to October 
1980 and from March 1984 to June 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  The claims folder has been 
permanently transferred to the RO in Atlanta, Georgia.

The Board notes that, in June 2004, the veteran submitted a 
notice of disagreement with a March 2004 rating decision that 
denied service connection for depression, which was resolved 
in the veteran's favor in a June 2005 rating decision.  Also, 
in August 2004, the veteran submitted a notice of 
disagreement with an August 2004 decision that denied his 
request for waiver of recovery of overpayment of nonservice-
connected disability pension benefits.  However, as 
documented by January 2005 correspondence associated with the 
claims folder, the RO resolved this matter with the veteran.  
Therefore, these issues are not currently before the Board.   

The Board further notes that the evidence suggests that the 
veteran may be unemployable.  By letter dated June 2005, the 
RO advised the veteran that he may be eligible for a 100 
percent evaluation and provided him with a Veteran 
Application for Increased Compensation Based on 
Unemployability.  The Board finds no indication that the 
veteran has submitted a claim for these benefits.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.





REMAND

In this case, the veteran appealed the initial 40 percent 
rating assigned when the RO granted service connection for 
hepatitis C in May 2003.  When there is disagreement with the 
initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999); see AB v. Brown, 6 Vet. 
App. 35 (1993) (on a claim for an original or an increased 
rating remains in controversy when less than the maximum 
available benefit is awarded).  

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a) (West 2004).  The duty to 
assist includes the conduct of a thorough and comprehensive 
medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 
(1995).  Where the veteran claims that his condition is worse 
than when originally rated, and the available evidence is too 
old for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993).

The disability is evaluated under Code 7354, hepatitis C (or 
non-A, non-B hepatitis).  38 C.F.R. § 4.114 (2005).  The 
criteria for a 40 percent rating under Code 7354 includes 
"anorexia, with minor weight loss and hepatomegaly," while 
the criteria for a 60 percent rating includes "anorexia, 
with substantial weight loss (or other indication of 
malnutrition), and hepatomegaly."  Minor weight loss means a 
loss of 10 to 20 percent of the individual's baseline weight 
sustained for three months or longer, while substantial 
weight loss means a loss of greater than 20 percent of the 
individual's baseline weight sustained for three months or 
longer.  38 C.F.R. § 4.112.

Here, the claims folder contains VA outpatient treatment 
records dated through June 2004.  The veteran's most recent 
weight, recorded in April 2004, was 204.2 pounds.  But the 
veteran's July 2004 VA examination listed his weight at only 
154.2 pounds.  The Board notes that the 154.2 pound figure is 
possibly attributable to a clerical error, given that 
elsewhere in the examination the veteran is described as 
"well-nourished, moderately obese" and is noted to have 
gained 15 pounds in the past two weeks.  However, without any 
subsequent evidence, it is impossible to tell whether the 
recorded weight is an error or a significant finding of 
disability.  In order to ensure that the veteran's disability 
is rated properly, and to comply with the duty to assist, the 
Board finds that a remand is needed to secure more recent VA 
outpatient treatment records as well as a current VA 
examination. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure the veteran's 
outpatient treatment records from the 
Dublin VA Medical Center dated from June 
2004 to the present.  

2.  The RO should arrange for the veteran 
to be scheduled for an appropriate 
examination to determine the current 
severity of his service-connected 
hepatitis C.  The RO should advise the 
veteran that failure to report for a 
scheduled VA examination without good 
cause may have adverse consequences for 
his claim.  The exam should comply with 
appropriate Automated Medical Information 
Exchange protocols and include the 
veteran's current weight.  

3.  After ensuring proper completion of 
the necessary development, the RO should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2004), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





